DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07-14-2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bing Yang on 07/19/2022.

The application has been amended as follows: 

1. (Currently Amended) A semiconductor device, comprising: 
a substrate comprising a plurality of isolation features defining a plurality of active regions; a storage capacitor over the substrate; 
an access transistor comprising a plurality of impurity regions in the active region; and at least one conductive feature extending from the storage capacitor and into the substrate for electrically coupling the storage capacitor to the access transistor; 
wherein the conductive feature comprises a lower portion in the substrate and an upper portion interposed between the substrate and the storage capacitor, the lower portion has a first critical dimension and the upper portion has a second critical dimension greater than the first critical dimension; 
wherein the lower portion of the conductive feature in the substrate is not in direct contact with any of the plurality of isolation features in the substrate.  


 
Reasons for Allowance
Claims 1-3 and 5-11 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest, either alone or in combination, at least “wherein the lower portion of the conductive feature in the substrate is not in direct contact with any of the plurality of isolation features in the substrate,” as recited in claim 1.
KIM et al. (US 20180175040 A1, hereinafter Kim), the closest reference, discloses a semiconductor device, (FIGS. 1-5) comprising: 
a substrate (substrate 100) comprising at least one isolation feature (device isolation film 105_2) defining a plurality of active regions; (Paragraph [0067]: “An impurity doping region may be formed in the substrate on at least one side of the gate structure 110. The impurity doping region may be a source/drain region of the transistor.”)
a storage capacitor (capacitor 190) over the substrate; 
an access transistor (gate structure 110) comprising a plurality of impurity regions (impurity regions described in Paragraph [0067], which surrounds the storage contacts 121) in the active region; and 
at least one conductive feature (at least storage contact 120) extending from the storage capacitor and into the substrate for electrically coupling the storage capacitor to the access transistor. (See FIG. 2, showing the extension into the substrate)
wherein the conductive feature comprises a lower portion (lower portion 121) in the substrate and an upper portion (upper portion 122) interposed between the substrate and the storage capacitor, the lower portion has a first critical dimension and the upper portion has a second critical dimension greater than the first critical dimension. (See FIG. 2, where the middle part of the portion 122 has a greater dimension than at least the bottom of bottom portion 121) wherein the lower portion of the conductive feature in the substrate is in no contact with the at least one isolation feature. (See FIG. 2, where the lower portion 121 is not in direct contact with the feature 105_2)
Therefore, claim 1 is allowed, and claims 2-3 and 5-11 are allowed for at least their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249. The examiner can normally be reached M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812